DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 06/08/2020.  In virtue of this filing, claims 1-8 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 06/08/2020 has been considered by Examiner and made of record in the application file.
REASONS FOR ALLOWANCE
Claims 1-8 are allowed over the prior art of record.


The following is an examiner’s statement of reasons for allowance: 
Short et al. (U.S. Pub. No.: 2017/0256169) teaches systems for augmenting e-Navigation messages to provide ancillary information, such as a history of previous vessel positions. Transmitters may select among a plurality of possible position layouts to provide a compact representation.  Transmitted messages are received by a satellite 
Peach (U.S. Pub. No.: 2013/0275842) teaches a systems for validating positions reported in AIS message signals by fitting suitably chosen functions to signal characteristic data, such as timing and Doppler shift data, derived from a plurality of AIS message signals.  Ships whose reported positions deviate from the fitted function may be flagged as suspect. 
Burzigotti (U.S. Pub. No.: 20120263163) teaches an Automatic Identification System AIS receiver comprising at least one processing section for synchronizing, demodulating and detecting AIS messages contained in a received signal, said processing steps being carried out separately for a plurality of frequency sub-bands spanning an AIS channels; the receiver being characterized in that said sub-bands overlap with each others; and said or each processing section is adapted for synchronizing, demodulating and detecting said AIS messages within each sub-band on the basis of timing error and carrier frequency estimations obtained from filtered replicas of said received signal, propagating along respective auxiliary signal paths. 
However, the prior art made of record, alone or in combination, fails to clearly teach or fairly suggest a simulation system of AIS signals for airborne receiver comprises multiple AIS receivers for receiving AIS signals of vessels, each AIS receiver being respectively connected to a timing unit, and the multiple AIS receivers being connected to a centralized processor by means of a communication network;

an AIS signal generator for incorporating the AIS database according to an aircraft position and time point sent from the flight simulator, calculating all AIS signals received by the aircraft at the time point, and sending the AIS signals to an RF signal generator to generate VHF RF signals, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649